702 S.E.2d 217 (2010)
STATE of North Carolina
v.
Benzion BIBER.
No. 423P10.
Supreme Court of North Carolina.
September 27, 2010.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
Barbara S. Blackman, Assistant Appellate Defender, for Benzion Biber.
Prior report: ___ N.C.App. ___, 698 S.E.2d 476.

AMENDED ORDER
Upon consideration of the petition filed by State of NC on the 27th of September 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*218 "Allowed by order of the Court in conference, this the 27th of September 2010."